Citation Nr: 0033745	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-20 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for nonservice-
connected death pension benefits.


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The appellant's husband (the purported veteran) had no 
recognized service.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Philippines.


FINDING OF FACT

The service department verified no service for the 
appellant's spouse, the purported veteran.


CONCLUSION OF LAW

The appellant's spouse did not meet the basic eligibility 
requirements to entitle the appellant to nonservice-connected 
VA death pension benefits.  38 U.S.C.A. §§ 101, 107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.1, 3.8, 3.203 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations

The law authorizes the payment of VA nonservice-connected 
disability pension to a "veteran" of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521 (West 1991).  
Additionally, the law authorizes payment of death pension 
benefits to a surviving spouse of a "veteran."  38 U.S.C.A. 
§ 1541 (West 1991).

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (2000).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits which do not 
include death pension benefits authorized by chapter 15, 
title 38, United States Code.  38 U.S.C.A. § 107(a) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.8(c),(d) (2000).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  For the purpose of establishing entitlement to VA 
benefits, the VA may accept evidence of service submitted by 
a claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department under the following conditions: (1) the evidence 
is a document issued by the service department; (2) the 
document contains needed information as to length, time and 
character of service; and, (3) in the opinion of the 
Department of Veterans Affairs the document is genuine and 
the information contained in it is accurate.  
38 C.F.R. § 3.203(a) (2000).

The United States Court of Appeals for Veterans Claims (known 
as the U. S. Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, Court) has held that "VA is prohibited 
from finding, on any basis other than a service department 
document, which VA believes to be authentic and accurate, or 
service department verification, that a particular individual 
served in the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).  In addition, "service department 
findings are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces."  Id.; see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).

II.  Factual Background

In connection with her claim for benefits, the appellant 
submitted a statement, in which she indicated that the AFP 
GHQ Adjutant General had certified her husband's "active 
duty" in World War II, from December 7, 1941 to June 30, 
1946, the date the Philippine Commonwealth Army was released 
from the service of the Armed Forces of the United States.  
Attached to this statement was a document from General 
Headquarters, Armed Forces of the Philippines, Camp Murphy, 
Quezon City, which included the appellant's husband's name, 
with an effective date noted of March 1, 1960.

The appellant's husband's name, service number, and reported 
dates of service were submitted by the RO to the U.S. Army 
Reserve Personnel Center (ARPERCEN), which responded with a 
negative finding as to the any service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed Forces.

Subsequent to receipt of the service department's findings, 
the RO denied the appellant's claim for benefits stating that 
the appellant's spouse did not have the required military 
service to be eligible for VA benefits.

In response to this denial, the appellant reasserted that her 
husband was a veteran and had had the required military 
service.  In support of her contention, the appellant 
submitted another service document, which showed that her 
husband had been processed on September 1945.  The appellant 
also cited Almero v. INS, 18 F.3d 757 (9th Cir. 1994), which 
she argued required VA to accept Philippines Department of 
National Defense certifications as proof of service.  

An October 1999 RO Memorandum outlined ARPERCEN's method of 
searching files for verification of service and noted that 
the information provided by the appellant had been provided 
to ARPERCEN, and ARPERCEN had certified that the appellant's 
husband had no valid service in the Armed Forces of the 
United States.  It was also noted that the Philippine 
government's certification of service was of no value in 
establishing service, as the government had its own laws and 
regulations, which permitted recognition of military service 
not recognized by the United States Army.

III.  Analysis

The Board understands the reasoning behind the appellant's 
arguments in this matter.  As the Philippine government has 
recognized the appellant's husband as a veteran, the United 
States (and VA) should too, and she should be entitled to the 
benefits sought on appeal.  However, the Board is bound by 
the laws and regulations of this country, and, as such, the 
appellant's claim must be denied, as the appellant's husband 
did not meet the basic service eligibility requirements to 
entitle the appellant to nonservice-connected VA death 
pension benefits.

The Board can only stress to the appellant in this instance 
that service department findings are binding on VA (and, 
therefore, the Board) for purposes of establishing service in 
the U.S. Armed Forces and that VA (and, therefore, the Board) 
is prohibited from finding, on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification, that a 
particular individual served in the U.S. Armed Forces.  See 
Duro v. Derwinski, supra; see also Dacoron v. Brown, supra.

Here, the service department, ARPERCEN, determined that the 
appellant's husband had no recognized service.  This finding 
is binding upon the Board in this instance.  Id.  As such, 
absent recognized service, the appellant's husband did not 
meet the basic service eligibility requirements to entitle 
the appellant to nonservice-connected VA death pension 
benefits.  See 38 U.S.C.A. §§ 101, 107; 38 C.F.R. §§ 3.1, 
3.8, 3.203.  Quite simply, absent the necessary service on 
the part of the appellant's husband, the appellant herself is 
not entitled to VA benefits.

As to the appellant's argument that VA is required to accept 
Philippines Department of National Defense certifications as 
proof of service, the Board stresses that although the 
Immigration Act allows Philippine veterans to rely on 
Philippine-generated documentation, without necessarily 
requiring certification from a United States service 
department, to prove a veteran's status for purposes of 
immigration and naturalization, the service department's 
determination is still binding for purposes of VA benefits.  
Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).

Therefore, in light of the above, the appellant's claim is 
denied.  Application of the benefit of the doubt is neither 
appropriate nor required in this instance, as there is not an 
approximate balance of positive and negative evidence as to 
the matter at issue in this instance, whether the appellant's 
husband had recognized service and is a veteran for VA 
benefits purposes.  See 38 U.S.C.A. § 5107(b) (West 1991); 
see also Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (November 9, 2000).



ORDER

The appellant's claim for nonservice-connected VA death 
pension benefits is denied.




		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals



 

